UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1185


In re: TERRANCE L. JAMES-BEY, In Propria Persona Sui Juris,

                    Petitioner.



    On Petition for Writ of Mandamus. (1:19-cv-00020-FDW; 3:13-cv-00386-FDW)


Submitted: July 9, 2019                                           Decided: July 12, 2019


Before KING and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Terrance L. James-Bey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terrance L. James-Bey petitions for a writ of mandamus, seeking various orders

concerning his civil cases that are pending in the district court. He has also filed a motion

requesting a protective order and a petition for a writ of habeas corpus. “[M]andamus is

a drastic remedy that must be reserved for extraordinary situations.” In re Murphy-

Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018) (internal quotation marks and citations

omitted). “Courts provide mandamus relief only when (1) petitioner ‘ha[s] no other

adequate means to attain the relief [he] desires’; (2) petitioner has shown a ‘clear and

indisputable’ right to the requested relief; and (3) the court deems the writ ‘appropriate

under the circumstances.’” Id. (quoting Cheney v. U.S. Dist. Court, 542 U.S. 367, 380-81

(2004)). The writ of mandamus is not a substitute for appeal after final judgment. Will v.

United States, 389 U.S. 90, 97 (1967); In re Lockheed Martin Corp., 503 F.3d 351, 353

(4th Cir. 2007). We have reviewed the district court’s dockets and conclude that James-

Bey fails to show that he is entitled to the requested relief. Accordingly, we deny his

petition for a writ of mandamus and motion for a protective order. We dismiss his

petition for a writ of habeas corpus for lack of jurisdiction and decline to transfer it to the

district court. See 28 U.S.C. § 1631 (2012); Dragenice v. Ridge, 389 F.3d 92, 100 (4th

Cir. 2004). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         PETITION DENIED



                                              2